Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 04/19/2022 has been entered.  Claims 2-3, 5-13, 15-24 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 5-13, 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10347063 in view of Rabb (US 2017/0132909), Gudmundsson (US 2016/0055698) and Eskildsen (US 2004/0257215).
Claim 1 of the ‘063 patent includes monitoring system with sensors and monitor control unit of instant claim 2, but does not expressly claim monitor control unit disarming and unlocking entry point nor configured determining location of visitor outside threshold distance from the property.  The limitation of disarming and unlocking is in claim 10 of the ‘063 patent.  The limitation of closed is in claim 3 of the’063 patent, but not the limitation of locked.  Although these limitations are not combined in a claim of ‘063, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have combined the limitations in view of the Rabb and Gudmundsson and Eskildsen for the reasons discussed in the 35 USC 103 rejection.  Further, Rabb and/or Gudmundsson, as applied in the 103 rejection, disclose electronic locks for unlocking entry points.   Regarding claims 22 and 23, the arm if time elapsed and location outside threshold is in claim 5 of the ‘063 patent and the notification if time elapsed and location inside threshold is in claim 6 of the ‘063 patent
The other claims correspond as listed in the table below.
Claims 2-3, 5-13, 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10839631 in view of Rabb (US 2017/0132909), Gudmundsson (US 2016/0055698) and Eskildsen (US 2004/0257215).
Claim 1 of the ‘631 patent includes monitoring system with sensors and monitor control unit of instant claim 2 to perform a monitoring system action based on threshold distance but does not expressly claim the action is disarming and unlocking entry point nor the action is arm/notify based on location outside threshold and entry point closed and locked.  The limitation of disarming and unlocking is in claim 7 of the ‘631 patent.  The arm if outside (action is arming) is in claim 2 of the ‘631 patent and notification in claim 4.  Any further differences would have been obvious in view of the Rabb and Gudmundsson and Eskildsen for the reasons discussed in the 35 USC 103 rejection.  
The other claims correspond as listed in the table below.
17097161 	10347063		10839631
2		1+10+R+G+E	1+2+4+7+R+G+E
3		2			4/6
-		-			-
5		4			10		
6		7			6	
7		8			3	
8		9			-6
9		11			-6
10		12			6
11		13			7
12		14+10+R+G+E	12+13+15+18+R+G+E
13		15			15/17
-		-			-
15		17			10	
16		20			17
17		8			14
18		9			17
19		11			17
20		12			17
21		13			18
22		6			Rabb
23		19			Rabb
24		R+E			R+E

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-3, 6-13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rabb (US 2017/0132909) in view of Gudmundsson (US 2016/0055698) and Eskildsen (US 2004/0257215).
Regarding claim 2, Rabb discloses a monitoring system that is configured to monitor a property (security system monitoring a smart home environment in title, abstract, para 0030), the monitoring system comprising:
one or more sensors that are located at the property (sensors 210, 310 in the smart home environment in figs 2-6, para 00028-0031, 0054);
an electronic lock configured to lock or unlock an entry point to the property (the smart home environment controls automated locks on entryways according to the mode of the security system to lock, unlock and relock the locks to permit and deny access to various areas of the environment in para 0030, 0040, 0054, 0058, 0061, 0068, 0088 shown as controls 220, 410 in figs 2, 4-5); and
a monitor control unit that is configured to (hub computing device 100 in para 0029-0041, figs 1-7):
grant a visitor access to the property by disarming the monitoring system and controlling the electronic lock to unlock the entry point to the property (disarm sensors and unlock locks to allow guest access in para 0028-0030, 0054, 0058, 0061, 0088);
receive data indicating a location of the visitor (occupancy estimator receiving sensed signals to estimate occupancy/presence of user/guest including location in para 0028-0029, 0049, 0056, 0075-0076, 0089);
determine whether the location is outside the property (determine occupancy not detected at “no” from step 1008 in fig 10, para 0077; also see occupancy/presence detection in para 0028-0029, 0049, 0056, 0075-0076, 0089);
based on a determination that the location is outside the property, arm the monitoring system (if occupancy/presence is not detected, “re-arm” the security system in steps 1020-1030 of fig 10, para 0083; also see re-arming based on lack of occupancy in para 0027-0028, 0035, 0038-0042, 0046, 0053, 0055-0062, 0065-0066, 0070, 0072-0073, 0083-0084, 0088, 0088),
Rabb discloses mobile device scanners for detecting occupancy /presence of mobile computing devices (para 0028-0029, 0075), discloses visitor (guest) user device (par 0056, 0065), Rabb discloses the monitor control unit (hub) is configured to determine, based on data received from the one or more sensors that the entry point to the property is closed (hub determines entryways are closed based on signals from sensors in para 0048, 0107).
Rabb does not expressly disclose location of an electronic device of the visitor is outside a threshold distance. Rabb does not expressly disclose determine that the entry point to the property is locked, in addition to closed, to arm the monitoring system while the entry point to the property is closed and locked. 
Gudmundsson discloses an analogous art access system with guest granted access to a property based defined/scheduled time period and based on location / proximity of the computing device of the user/guest (title, abstract, para 0006, 0018-0019).  The access code allows access to unlock and disarm in step 212 followed by rearm and relock in step 214.  See figs. 1-4.  Notifications based on location information and unauthorized access is disclosed (para 0006, 0017, 0019, 0023, 0027, 0035). The rearm and relock may be after a period of time (par 0019, 0047-0049).  Disarm/rearm and unlock/relock may be based on location/distance of the user/guest device relative to the property (par 0006, 0017-0021, 0035, 0049).  The system can automatically disarm and unlock when the guest arrives based on detecting distance within a predefined distance of the property (par 0006, 0018, 0035, 0043) and the system can automatically rearm and relock when the guest has left based on detecting distance outside a predefined distance of the property (par 0018, 0035, 0049).  Although the term threshold is not used, different actions based on distance within or distance outside the predefined distance means that the predefined distance functions as a threshold.  The re-arming when guest has left corresponds to re-arming when the delivery driver has left in Rabb (par 0059). 
Eskildsen discloses an analogous art door security system (title, abstract).   After the system is disarmed and unlocked to grant access (step 80), then after door locked signal (step 82) and door closed signal (step 84), the system is armed (step 88) in fig 5 and para 0029. The system would not arm if the bolt closes while the door is open, but such tampering would trigger a tamper message to indicate tampering.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Rabb, determine whether the location of the electronic device of the visitor is outside of a threshold distance of the property that may rely on mobile device scanners; based on a determination that the location of the electronic device of the visitor is outside of the threshold distance of the property, arm the monitoring system; and based on a determination that the location of the electronic device of the visitor is within the threshold distance of the property, generate a notification indicating that the visitor is within or near the property for longer than expected in view of Rabb disclosing re-arm based on outside location and notification based on inside location and in view of Gudmundsson disclosing threshold (predetermined) distance of a user/guest device as a substitute for occupancy detection for the same purpose of re-arming when the user/guest has left and otherwise providing notification.
Further regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above sensors determine the entryway is locked and arm the monitoring system while the entry point to the property is closed and locked in view of Rabb disclosing determining entryways are closed based on signals from sensors in para 0048, 0107 and in view of Eskildsen disclosing after the system is disarmed and unlocked to grant access (step 80), then after door locked signal (step 82) and door closed signal (step 84), the system is armed (step 88) in fig 5 and para 0029. In this manner, the system would not arm if the bolt closes while the door is open, but such tampering would trigger a tamper message to indicate tampering.
Claim 12 is directed to a method of the operation of the system of claim 2. Therefore, claim 12 would have been obvious in view of the operation of Rabb and Gudmundsson for the same reasons applied to claim 2. 
Regarding claims 3 and 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the monitor control unit / method is configured to: receive data identifying an area of the property that the visitor is restricted from entering while the visitor is inside the property; determine, based on data received from the one or more sensors, that the visitor entered the area of the property that the visitor is restricted from entering; and based on a determination that the visitor entered the area of the property that the visitor is restricted from entering, transmit, to a computing device of a resident of the property, a notification indicating that the visitor entered the area of the property that the visitor is restricted from entering in view of Rabb disclosing sensors monitoring particular entryways to remain armed in response to restricted credentials to permit and deny access to limit a person's physical access to specified areas of a smart home (par 0030, 0036, 0068) and sending notifications/requests to device of appropriate party/user, such as a resident (par 0040-0041, 0061) to allow the user to grant request in response to notification of restriction violation (par 0062) and/or in view of Gudmundsson disclosing a similar access preferences defining restriction for certain portions, equipment or doors with corresponding notifications (par 0019) that may include sending a confirmation request to a remote user to allow the remote user confirm that that access is permitted (par 0062).
Regarding claims 22 and 23, Rabb discloses 
receive data that indicates a time period for the visitor to have access to the property (receive restricted credentials with expiration condition of specific time, time period or schedule in para 0028, 0033-0035, 0055, 0038, 0070-0079);
determine that the time period for the visitor to have access to the property has elapsed since granting the visitor access to the property (determine that expiration condition time or time period has expired in para 0028, 0033-0035, 0038, 0041, 0044, 0051, 0055, 0057, 0063, 0071, 0074, 0078, 0081; such as certain days, dates and time periods including specific amount of time after being used in para 0033-0034, 0038, 0051, 0074; see step “yes” after step 1002 in fig 10 and para 0074);
based on a determination that the time period for the visitor to have access to the property has elapsed since granting the visitor access to the property, receive data indicating a location of the visitor (occupancy estimator receiving sensed signals to estimate occupancy/presence of user/guest including location in para 0028-0029, 0049, 0056, 0075-0076, 0089);
determine whether the location is outside the property (determine occupancy not detected at “no” from step 1008 in fig 10, para 0077; also see occupancy/presence detection in para 0028-0029, 0049, 0056, 0075-0076, 0089); and
based on a determination that the location is within the property, generate a notification indicating that the visitor is within or near the property for longer than expected (if occupancy/presence is detected, send notification with request to extend credentials in step 1010 of fig 10, para 0077-0078; also see notification of still/staying present to extend validity in para 0028, 0039, 0041, 0044, 0056, 0059, 0062-0064, 0078-0082; notification of still/staying present after expiration is an indication that the guest is within or near the property for longer than expected/scheduled.  See, for example, expected exit in para 0076 and schedule in para 0033-0035, 0044, 0051, 0063, 0067.).  
Regarding claims 22 and 23, Rabb does not expressly disclose threshold distance, but such would have been obvious in view of Gudmundsson for the same reasons applied to claims 2 and 12.
Regarding claims 6 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit / method is configured to, based on a determination that the location of the electronic device of the visitor is within the threshold distance of the property, transmit, to a computing device of a resident of the property, the notification indicating that the visitor is within or near the property for longer than expected in view of Rabb disclosing sending notifications/requests to device of appropriate party/user, such as a resident (par 0040-0041, 0061) including notification of still/staying present after expiration as an indication that the guest is within or near the property for longer than expected/scheduled (See, for example, expected exit in para 0076 and schedule in para 0033-0035, 0044, 0051, 0063, 0067)  and Gudmundsson disclosing threshold (predetermined) distance of a user/guest device as a substitute for occupancy detection for the same purpose of notification when the user/guest has not left.
Regarding claims 7 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit / method is configured to, based on a determination that the location of the electronic device of the visitor is within the threshold distance of the property, generate a notification indicating that the visitor is within or near the property for longer than expected by outputting an audible alarm in view of Rabb disclosing the hub or other computing devices with output devices such as speakers to issue audible reminders/alarms when the guest still present after credential expired (par 0038, 0041, 0043, 0048, 0056, 0064-0065, 0072, 0091, 0104-0105) and/or Gudmundsson disclosing audible alert or siren to inform unauthorized person to vacate the property (par 0033, 0035).
Regarding claims 8 and 18, Rabb discloses receiving credentials including identification (par 0032, 0053, 0055, 0066, 0076, 0078), expected (scheduled) time (par 0033-0035, 0044, 0051, 0063, 0067 and biometric input (para 0032, 0053, 0066) with registration at a central server to authenticate the user/device (para 0111).  Further disclosure of central server or cloud/remote computing system is disclosed in para 0102, 0111-113, 0116, 0119-0120.  Rabb does not expressly disclose the server verify the biometric identifier of the visitor.
Gudmundsson discloses user registered at server including identification information and expected (access) period /time (par 0024).  Biometric sensor with communication to servers for authentication of users/devices is disclosed (par 0030-0031).  The publication includes further disclosure of biometric input (para 0030-0031, 0034, claims 2-3, 9-10 and 16-17) and authentication by comparison/matching at server (para 0012, 0014, 0017, 0020-0021, 0025-0026, 0031-0032, 0041-0042, 0046-0047, 0061).
Regarding claims 8 and 18 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit is configured to: receive data identifying the visitor and an expected arrival time of the visitor; communicate, to an external server, data indicating that the monitoring system is configured to grant access to the visitor upon verification from the external server; receive, from the external server, data indicating that the external server is configured to verify a captured biometric identifier of the visitor; and transmit, to the external server, a biometric identifier and data identifying the visitor based on receipt of the data indicating that the external server is configured to verify a captured biometric identifier of the visitor in view of Rabb disclosing receiving identification, scheduled time and biometric and in view of Gudmundsson disclosing biometric verification (authentication) at the server suggested by Rabb disclosing central server or cloud computer for such processing.
Regarding claim 9 and 9 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the system / method, comprising: a monitoring server that is configured to communicate with the external server and the monitor control unit, wherein the monitoring server is configured to: receive, from the external server, (i) data indicating that a biometric identifier corresponds to the visitor and (ii) data indicating that an electronic device of the visitor is located at the property; and transmit, to the monitor control unit, (i) the data indicating that the biometric identifier corresponds to the visitor and (ii) the data indicating that an electronic device of the visitor is located at the property in view of Rabb disclosing server content server communicating user location and Gudmundsson disclosing sever monitoring user device location and communicating user identification and device identification when user and/or device location is near the property location (par 0014, 0017-0019, 0021, 0023, 0027-0030) corresponding to a distributed or cloud system for monitoring/tracking users.
Regarding claims 10 and 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit/ method is configured to: receive, from the external server, (i) data indicating that a biometric identifier does not correspond to the visitor and (ii) data indicating that an electronic device of the visitor is located at the property; and based on (i) the data indicating that the biometric identifier does not correspond to the visitor and (ii) the data indicating that the electronic device of the visitor is located at the property, provide, to a client device of a resident of the property, a notification (i) that indicates the biometric identifier does not correspond to the visitor and the electronic device of the visitor is located at the property and (ii) that includes a selectable option to grant the visitor access to the property in view of Rabb disclosing sensors monitoring particular entryways to remain armed in response to restricted credentials to permit and deny access to limit a person's physical access to specified areas of a smart home (par 0030, 0036, 0068) and sending notifications/requests to device of appropriate party/user, such as a resident (par 0040-0041, 0061) and receive user/resident response with selection to grant the request to disarm and unlock in response to notification of restriction / violation (par 0040-0041. 0061-0062) and/or in view of Gudmundsson disclosing a similar access preferences defining restriction for certain portions, equipment or doors with corresponding notifications (par 0019) that may include sending a confirmation request to a remote user to allow the remote user confirm that that access is permitted to disarm and unlock (par 0046, 0054, 0062).   Rabb discloses that such requests may be for an unauthorized occupant including the visitor (guest with expired credential) or for a person not correspond to the visitor (some other unauthorized person) or for BOTH (para 0005, 0007, 0009, 0039, 0042, 0062, 0078) where identification of (lack of) authorization may be via biometric (par 0032, 0053, 0066) and voice and face (para 0039) are biometrics. 
Regarding claims 11 and 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitoring control unit / method is configured to: receive, from the client device of the resident of the property, data indicating a selection to grant the visitor access to the property; and based on receiving data indicating the selection to grant the visitor access to the property, disarm the monitoring system and control the electronic lock to unlock the entry point to the property in view of Rabb disclosing sensors monitoring particular entryways to remain armed in response to restricted credentials to permit and deny access to limit a person's physical access to specified areas of a smart home (par 0030, 0036, 0068) and sending notifications/requests to device of appropriate party/user, such as a resident (par 0040-0041, 0061) and receive user/resident response with selection to grant the request to disarm and unlock in response to notification of restriction / violation (par 0040-0041. 0061-0062) and/or in view of Gudmundsson disclosing a similar access preferences defining restriction for certain portions, equipment or doors with corresponding notifications (par 0019) that may include sending a confirmation request to a remote user to allow the remote user confirm that that access is permitted to disarm and unlock (par 0046, 0054, 0062).
Regarding claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit is configured to communicate with the electronic device of the visitor based on the determination that the entry point to the property is closed and locked in view of Eskildsen discloses system arm based on entrance (door) closed and locked and in view of Rabb disclosing communication to notify/ remined a user/guest via guest user device/smartphone that they should re-arm the system as an alternative to automatically re-arm of the security system (par 0027-0028, 0038, 0042, 0056, 0065, 0072).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rabb (US 2017/0132909) in view of Gudmundsson (US 2016/0055698) and Eskildsen (US 2004/0257215) as applied above in view of Davis (US 2014/0068247).  
Regarding claim 5, Rabb discloses communicating a code (credential) to the user that may be a one-time code that invalidates after one use (par 0033, 0063).  Rabb also discloses automatic re-arm of the security system when the user has left (para 0027, 0058-0059, 0061) or reminding the person to re-arm the security system when leaving (para 0056, 0065).  Rabb does not expressly disclose generating an exit code communicated to the user and used to arm the security system.
Davis discloses an analogous art security system generating access codes communicated to user for access (title, abstract, figs. 1B-2).   The codes may be separate codes for purpose such as for exit (par 0018) and may be invalidated upon use (one time code cannot be used a second time in para 0018).  The exit code may be generated in response to entry (as needed in para 0038).    
Regarding claims 5 and 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit / method is configured to: generate an exit code in response to granting the visitor access to the property; communicate the exit code to the visitor; receive the exit code; and based on receiving the exit code, arm the monitoring system and invalidate the exit code for subsequent uses in view of Rabb disclosing disarm on exit and in view of Gudmundsson disclosing providing or entering an access code to arm the system as an alternative to detecting user has left to (re)arm or time expired to (re)arm the system (para 0033, 0049) and in view of Davis disclosing one-time exit code generated as needed to provide individual code for each purpose.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 2-21 under ODP and 35 USC 103 have been fully considered and are persuasive to the extent that the arming in response to detecting closed and locked was not expressly stated in Hassan.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eskildsen disclosing arming in response to door closed and locked in addition to the arming based on location in Rabb and Gudmundsson.  The argument that amended independent claims 2 and 12 are similar to previous claims 4 and 14 is not persuasive because several lines have been deleted from the previous independent claims and the added limitations include determine closed and locked entry point rather than the closed in previous claims 4 and 14.   The amended claims are of different scope than the previous claims.  This difference necessitated new grounds of rejection.  The ODP rejections have been modified to correspond to the amended claims.  The rejections of claims 2-3,5-13 and 15-24 are proper for the reasons stated in the Office action.  The rejections are made Final.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


5/10/2022						/EDWIN C HOLLOWAY III/ 
(571) 272-3058	 				Primary Examiner, Art Unit 2683